Case: 19-11813   Date Filed: 07/23/2020   Page: 1 of 6



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11813
                        Non-Argument Calendar
                      ________________________

        D.C. Docket Nos. 1:18-cv-21896-KMW; 1:17-bkc-18157-LMI

In re: ALBERTO SOLER SOMOHANO,

                                                                       Debtor.

_______________________________________________________________


ALBERTO SOLER SOMOHANO,

                                                          Plaintiff - Appellant,

                                 versus

PRA RECEIVABLES MANAGEMENT LLC,
CAVALRY SPV I, LLC,

                                                       Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 23, 2020)
                Case: 19-11813    Date Filed: 07/23/2020   Page: 2 of 6



Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and NEWSOM, Circuit
Judges.

PER CURIAM:

        This appeal concerns claims under the Fair Debt Collection Practices Act

(“FDCPA”) asserted by Alberto Soler Somohano (“Soler”) against his former-

creditors PRA Receivables Management LLC and Cavalry SPV I, LLC. Because

Soler’s FDCPA claims are without merit, we affirm the lower courts’ dismissal of

them.

                                          I

        During Soler’s Chapter 13 bankruptcy, his creditors filed proofs of claim

alleging that Soler owed unsecured credit-card debts to them. Following Soler’s

objection, the bankruptcy court agreed that the claims were time-barred. Soler

then initiated an adversary proceeding against his former creditors alleging that

their filings of proofs of claim were fraudulent, warranted various sanctions,

violated the bankruptcy court’s automatic stay, and violated the FDCPA—as well

as related claims against his bankruptcy trustee.

        The bankruptcy court concluded that Soler’s claims lacked merit and

dismissed them: Regarding the FDCPA, it held that because (1) the defendants’

filings disclosed that their claims were stale, and (2) the right to payment under

state law continues even if the statute of limitations extinguishes the remedy, under

Midland Funding, LLC v. Johnson, 137 S. Ct. 1407 (2017), defendants’ filings had

                                          2
                 Case: 19-11813       Date Filed: 07/23/2020       Page: 3 of 6



not violated the FDCPA. Regarding the remaining claims, the bankruptcy court

concluded that filing lawful claims did not violate the automatic stay, filing time-

barred claims that admit on their face that they are stale was not fraudulent, and

sanctions were inappropriate. The bankruptcy court later denied Soler’s motion for

reconsideration. The district court affirmed the dismissal and subsequent denial of

reconsideration, and also denied Soler’s new motion for reconsideration.1

       This appeal followed, but concerns only Soler’s FDCPA claims against PRA

and Cavalry.2 Like the district court, we affirm the dismissal of those claims.

                                                II

       Rule 12(b)(6) of the Federal Rules of Civil Procedure “authorizes a court to

dismiss a claim on the basis of a dispositive issue of law.” Neitzke v. Williams, 490
U.S. 319, 326 (1989). Thus, a motion to dismiss for failure to state a claim must



1
  The district court further concluded that Cavalry was not properly a party to Soler’s appeal, a
decision Soler also presents to us. Because we hold that Soler’s underlying claims against both
Cavalry and PRA are without merit, we need not decide this issue. See, e.g., In re Fisher Island
Investments, Inc., 778 F.3d 1172, 1189, 1197–98 (11th Cir. 2015) (applying harmless-error
analysis in a bankruptcy suit); In re Club Associates, 956 F.2d 1065, 1071 (11th Cir. 1992)
(same).
2
  For the sake of brevity, and because we assume the parties’ familiarity with the case, we are
largely omitting some complicated procedural posturing that is not at issue today. We do note,
however, that because Soler’s initial brief did not challenge the lower courts’ conclusions that
PRA’s filing of time-barred claims does not violate the automatic stay or warrant sanctions, he
has abandoned those issues. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Any
argument regarding the lower courts’ denials of his motions for reconsideration is similarly
waived. Id. In addition, Soler forfeited any argument regarding the constitutionality of 11
U.S.C. § 704(a)(5), as he failed to raise it before the bankruptcy court. See Fisher Island, 778
F.3d at 1193.

                                                3
               Case: 19-11813     Date Filed: 07/23/2020     Page: 4 of 6



be granted “if[,] as a matter of law, ‘it is clear that no relief could be granted under

any set of facts that could be proved consistent with the allegations.’” Id. at 327

(quoting Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)). We review a

12(b)(6) dismissal de novo, accepting the plaintiff’s factual allegations and

construing them in the light most favorable to him or her. In re Fundamental Long

Term Care, Inc., 873 F.3d 1325, 1334–35 (11th Cir. 2017).

      The FDCPA prohibits a debt collector from making a “false, deceptive, or

misleading representation” or using any “unfair or unconscionable means” to

collect, or attempt to collect, a debt. 15 U.S.C. §§ 1692e, 1692f. It provides a

private right of action in which any debt collector that violates its provisions is

liable for actual and statutory damages, attorneys’ fees, and costs. Owen v. I.C.

Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011).

      The parties dispute whether a debt collector’s filing of a claim barred by the

statute of limitations violates the FDCPA. We previously ruled that it did.

Crawford v. LVNV Funding, LLC, 758 F.3d 1254, 1261 (11th Cir. 2014). Our

decision in Crawford, however, was effectively overruled by the Supreme Court in

Midland Funding. 137 S. Ct. at 1415–16. We are therefore no longer bound by it.

See Robinson v. Tyson Foods, Inc., 595 F.3d 1269, 1274 (11th Cir. 2010).

      In Midland Funding, the Supreme Court held that a debt collector’s filing of

a proof of claim that clearly indicated that the statute of limitations period had run


                                           4
               Case: 19-11813      Date Filed: 07/23/2020   Page: 5 of 6



“[wa]s not false, deceptive, misleading, unfair, or unconscionable” within the

meaning of the FDCPA. 137 S. Ct. at 1415–16. Like the case before us, Midland

Funding involved a petitioner, Midland Funding, LLC, that submitted a proof of

claim against a debtor who owed it a credit-card debt. Id. at 1411. The statute of

limitations on the debt was six years, and Midland’s proof of claim stated that the

latest charge occurred more than ten years before the debtor’s bankruptcy. Id. Just

as we have here, the district court therefore disallowed the claim, and the debtor

subsequently filed an adversary proceeding. Id.

      The Supreme Court concluded that Midland’s filing of the time-barred claim

was not “false, deceptive, or misleading” under the FDCPA because its proof of

claim indicated on its face that the statute of limitations period had run and the

proof of claim was still a “claim” as defined in the Bankruptcy Code. Id. Noting

that the Bankruptcy Code defined a “claim” as a “right to payment,” the Court

explained that, even if the claim is barred by the statute of limitations, a debt

collector has a “claim” if it continues to have a right to payment under state law

after the statute of limitations has run. Id.

      In our case, which is controlled by Florida state law, the statute of

limitations to file an action regarding a debt is five years. Fla. Stat. § 95.11(2)(b).

Even after the statute of limitations extinguishes the remedy, however, the right to




                                            5
              Case: 19-11813     Date Filed: 07/23/2020    Page: 6 of 6



payment of a debt continues to exist. Danielson v. Line, 185 So. 332, 333 (Fla.

1938).

      Our course is thus clear. Soler’s claims are squarely controlled—and

barred—by Midland Funding. PRA and Cavalry’s proofs of claim, all filed in

October 2017, show on their face that they are barred by Florida’s five-year statute

of limitations: PRA filed two proofs of claim, each stating that the last payment

and transaction for the respective credit-card account took place in August 2011,

and the charge-off date for the debts was in March 2012. Cavalry’s proof of claim

stated that the last payment and transaction occurred in July 2011, and the charge-

off date was in February 2012. Like the claim submitted by Midland, therefore,

the claims indicated on their faces that the limitations period had run, and were not

“false, deceptive, or misleading” under the FDCPA. Despite the statute of

limitations, PRA and Cavalry had a continuing right to payment and the right to

submit proofs of claim in Soler’s bankruptcy proceeding.

                                       * * *

      The bankruptcy court correctly determined that Soler failed to state an

FDCPA claim against either PRA or Cavalry. We affirm its dismissal.

      AFFIRMED.




                                          6